Plaintiff, claiming to be the owner of the original title of real estate in Urbanrest addition to the city of Ferndale, filed this bill of complaint against defendants, who claimed to hold the lands under tax titles and by adverse possession, for a decree determining the amount due defendants to be paid by plaintiff as a condition for receiving a reconveyance of the land under the provisions of Act No. 229, Pub. Acts 1897 (1 Comp. Laws 1915, § 4138), and amendments thereto; to determine to whom such amount should be paid, and providing that upon the payment thereof defendants be required to reconvey the premises to plaintiff or he be permitted to record the court's decree to stand as a reconveyance thereof, and for other relief. From a decree dismissing the bill of complaint, plaintiff appeals. The effect of a sale of land for taxes is to divest the owner of the property of the title to it. Legal proceedings therefor must be strictly construed and closely followed, and must comply with the constitutional mandate of due process. Plaintiff's land was sold for taxes. The bill of complaint alleges it was sold for the taxes of 1896, 1897, 1900, and 1901. All of the tax sales were therefore subject to the provisions of Act No. 229, Pub. Acts 1897, and amendments thereto, which provide that purchasers may not legally take possession under tax deeds until six months after service of notice of sale and the amount necessary to redeem. 1 Comp. Laws 1915, § 4138.
Proceedings of this kind are statutory, and the requirement of notice is one step in the proceeding to divest the delinquent taxpayer of his property rights. Something more than a substantial compliance with the statute is necessary. The provisions of the statute must be strictly construed. The amount which must be paid to redeem must be correctly *Page 439 
stated in the statutory notice. Teal Lake Iron Mining Co. v.Olds, 178 Mich. 335; Closser v. McBride, 182 Mich. 594.
Two notices of sale and of the right to redeem were given; one signed by Christ Kiel alone and published in August and September, 1916, and one signed by Christian Kiel and Louisa Kiel published in August and September, 1917. Plaintiff claims the amount named in the first notice was incorrect. It shows the amount paid at the tax sale was $41.04. Adding thereto the 100% plus $5 provided by statute, makes the amount necessary to redeem $87.08 plus costs. According to the bill of complaint this amount was grossly excessive. The bill of complaint was not sworn to. No one testified that the amount was not correct.
It is conceded this notice was void, it being claimed by defendants "there is another tax deed which is on its way up which is the correct one." The second notice related to the taxes of 1896, 1897, 1898, 1900, and 1901. The amount necessary to redeem was stated to be $17.78. Christian Kiel and Tesia Kiel, his wife, conveyed the property in question to Jacob Petrick and Anna Petrick, his wife, May 9, 1917, which conveyance was recorded on May 12, 1917. The second notice was signed by Christian Kiel and Louisa Kiel. The sheriff returns it was delivered to him on June 22, 1917, and the affidavit of publication shows it was published weekly from August 10, 1917, to September 14, 1917, inclusive. Christian Kiel and Tesia Kiel, his wife, had conveyed title prior to giving this notice, and were not owners of the lands in question at the time the notice was given.
  In Wilson v. Sauble, 193 Mich. 443, it is said: *Page 440
"We agree with the chancellor that a notice signed by one other than the owner of the tax title falls short of complying with the statute."
Treating the second notice as void because not signed by the owner of the title of the property covered by the tax deeds, we still have to dispose of the question of adverse possession.
The bill of complaint was filed September 10, 1928. Defendants must have begun to claim adversely as early as September 10, 1913. All of the proceedings based upon the tax sales involved herein taken by defendants or their grantors were begun after September 10, 1913. Defendants have not therefore acquired title by adverse possession. The decree of the trial court will be reversed, and a decree entered remanding the cause for further proceedings not inconsistent herewith.
WIEST, C.J., and BUTZEL, CLARK, NORTH, and FEAD, JJ., concurred with POTTER, J.